Title: From James Madison to Littleton Waller Tazewell, 18 January 1808
From: Madison, James
To: Tazewell, Littleton Waller



Sir.
Department of State, January 18th. 1808.

Your letter of the 8th. calling for my attendance as a witness on the trial of Commodore James Barron, has been duly received.
Altho’ my memory does not apprize me of any circumstance which could be of importance on the trial, I feel every proper obligation to obey the summons transmitted, in behalf of that officer; but the official duties with which I am charged by the President rendering my personal attendance impracticable, leaves no option but that of expressing my readiness to give my testimony by deposition, on notice that it will in that form be accepted.  I am &c.

James Madison.

